Filed 7/20/21 P. v. Boror CA1/2

               NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION TWO


 THE PEOPLE,
            Plaintiff and Respondent,
                                                               A160582
 v.
 RUDOLPH MILTON BOROR,                                         (City & County of San Francisco
                                                                Super. Ct. Nos. CT2514821/
            Defendant and Appellant.
                                                                SCN75808)



        In 1970, Rudolph Milton Boror, one of four participants in a burglary
and robbery that ended in the death of Darel Carter, was convicted of first
degree murder. (Pen. Code, § 187.)1 In 2019, Boror petitioned the trial court
for resentencing under section 1170.95. After issuing an order to show cause
and holding an evidentiary hearing, the trial court denied the petition. Boror
raises a single issue on appeal—that the trial court misunderstood the nature
of its role at the evidentiary hearing stage and applied the wrong legal
standard to deny his petition. We conclude the trial court did not err, and we
affirm.



        1   All further statutory references are to the Penal Code.


                                                        1
                               BACKGROUND
      The Facts2
      On August 1, 1969, Darel Carter was killed in the home of his parents,
George and Theresa Carter, in the course of a burglary and robbery
perpetrated by Boror, Paul Jones, Jr., and brothers, Samuel and Michael
Craig.3 These are the facts leading to the killing.
      Darel and his fiancée, Edna Beuchat, had dinner at the Carter
residence that evening. At around 11:00 p.m., Darel asked George to help
him load an item into his car parked outside. As they exited the front door,
Darel and George encountered a group of people standing on the porch of the
Carter home. The group of people included Boror, Jones, Samuel, and
Michael, as well as Jones’s sister, Sharon Williams, all of whom had just
attended a party at the home of Betty Walker next door.
      George and Jones exchanged words, with George calling the group on
the porch a racial epithet. George and Darel were white and the people they
encountered were black. A fight ensued. George was hit in the back of the
head. Beuchat heard yelling from outside and when she looked out the
window, she saw a group of people hitting and punching Darel in the head
and upper body. Beuchat rushed to the telephone and called the police.



      2We granted Boror’s request to augment the record to include the
transcripts of the trial, as well as status conferences related to the section
1170.95 petition. We derive the facts of the underlying offenses from the trial
transcripts.
      3 To avoid confusion, we refer to the Carter family members and Craig
brothers by their first names. We also note the record on appeal includes
different spellings for the first name of the decedent. We will refer to him as
“Darel,” which is the spelling used in the indictment and the prior opinion of
Division Three of our First District in People v. Jones, et al. (Jul. 26, 1971, 1
Crim. No. 8937) [nonpub. opn.] (Jones).)

                                        2
      George and Darel ran back into the home and were followed by Boror,
Jones, Samuel, and Michael. As George and Darel reached the vestibule
area, Boror, Jones, Samuel, and Michael delivered blows on George and
Darel. Samuel felt a knife go in his hand when he tried to grab Jones during
the altercation.
      Williams testified at trial that when Darel and George were in the
vestibule, she saw Jones hit Darel, knocking him down. Williams then saw
Boror straddle Darel, who was lying on his back, and stabbed him with a
knife. Boror had shown Williams a knife earlier that night.
      Beuchat, who was in the living room upstairs, heard voices and people
shuffling downstairs. Michael then went upstairs. Shortly behind Michael
was George, who was being followed by Jones. Jones was carrying a knife.
Boror and Samuel were behind them.
      Boror entered a bedroom, and Theresa followed. Theresa saw Boror
going through drawers and asked Boror what he was looking for. Boror said
he was looking for money and then hit Theresa on her arm, knocking her
over. Boror also asked Theresa to give him her watch and ring. She did, and
Boror and Samuel left the bedroom.
      Jones, while shoving George, went to the living room where Beuchat
was. George was bleeding around his face and his ear was badly cut.
Beuchat saw Jones holding a knife. Jones threatened to kill George if he
moved. Jones also threatened to kill Beuchat and asked her to give him all
the money in her purse. Beuchat complied. Jones turned to George and told
him he wanted the rest of the money. George then led Jones to another room
to get the money.
      Boror and Samuel then walked into the living room. Boror and Samuel
asked Beuchat where the rest of the money was, and Beuchat pointed them



                                      3
to Theresa’s purse. After Boror and Samuel ransacked Theresa’s purse, they
left the living room and went toward the back of the house.
      Jones returned to the living room, still holding a knife. Jones told
Beuchat to take her clothes off and lie down, and, when she complied, ripped
off her blouse and forced her to engage in sexual intercourse and oral
copulation.
      Meanwhile, Michael and Samuel had gone back to Walker’s house.
After seeing Samuel’s hand had been cut, Walker went outside to see what
was going on. Walker went up to the front door of the Carter house and saw
both Jones and Boror kicking people. Walker screamed at them to come out
of the house and stop, but Jones and Boror continued “[b]eating whatever
they was beating in the corner.” Walker heard the sound of “thumps” from
the blows. Walker returned to her house and then back to the Carter home,
where she saw Jones and Boror still beating the men on the ground. Walker
again screamed out to them “[t]hat if they didn’t get the hell out of there that
[she] was going to call the police.” Walker ran back to her house and called
the police.
      Williams testified that after she saw the stabbing, she returned to
Walker’s, and later walked back to the front of the Carter residence, where
she also saw Boror kicking Darel in the head as he was lying on the floor.
      Boror and Jones finally left the Carter home and returned to Walker’s.
Regarding what just happened next door, Boror told Walker that “he wasn’t
going to let no whitey jump on his brother.” Boror also said to Williams, “I
stabbed me a white man.”
      The next day, Boror told his acquaintance, Teresa Martin, that he had
stabbed a man. When Martin asked Boror if Jones also stabbed someone,
Boror replied that Jones beat up a man but did not stab him.



                                       4
      According to police, Walker stated she saw Jones stab Darel with a
knife. But, at trial, Walker testified she did not see a knife in Jones’s hand.
And when asked if “the blows that Mr. Jones was inflicting . . . were . . . in
the same direction as where [she] saw the portion of Darel Carter’s body by
the door,” Walker testified, “no,” and that Jones was in a different corner.
      Darel sustained multiple injuries, including two stab wounds and
bruising from multiple blows to his body, and later died from the stab wound
to his lower abdomen.
      The Proceedings Below
      On August 21, 1969, an indictment charged Boror with murder (§ 187)
(count one); assault with intent to commit murder (former § 217) (count two);
burglary (§ 459) (count three); robbery of Darel, Theresa, George, and
Beuchat (§ 211) (counts four, five, six, and seven); and aiding and abetting
Jones in the commission of rape (former § 261.4) (count eight).
      Following a trial, a jury found Boror guilty of first degree murder; first
degree burglary; two counts of first degree robbery; one count of second-
degree robbery; and assault with a deadly weapon. Boror was found not
guilty of the remaining count of robbery and aiding and abetting Jones in the
commission of rape. The trial court sentenced Boror to a term of life in prison
on the murder count.4 Boror was also sentenced to prison terms on the other
convictions, to run concurrently with the life sentence.
      Division Three of our First District affirmed the judgment in an
unpublished decision.5 (Jones, supra, 1 Crim. No. 8937.)


      4   The record indicates Boror was sentenced to life with the possibility of
parole.
      5Jones and Samuel were also found guilty of first degree murder in
addition to the related burglary and robbery charges. Boror, Jones, and
Samuel separately appealed the judgment, but Boror did not file an opening

                                         5
      Resentencing
      On March 7, 2019, Boror petitioned to vacate his murder conviction and
obtain resentencing under section 1170.95, which was enacted as part of
Senate Bill No. 1437 (2017–2018 Reg. Sess.) and took effect January 1, 2019.
(Stats. 2018, ch. 1015, § 4.) Boror checked several boxes on the printed form
petition establishing his eligibility for resentencing relief, including the boxes
stating he had been convicted under the felony murder rule and could now
not be convicted of first or second degree murder because of changes to
sections 188 and 189 made by Senate Bill No. 1437.
      The People filed a response to Boror’s petition. Recounting the
evidence at trial, the People asserted either Boror or Jones killed Darel,
without taking a position on who between the two was the actual killer. The
People also argued that the non-killer—be it Boror or Jones—aided and
abetted in the killing, and that each was a major participant in the
underlying felonies and acted with reckless indifference to human life. Boror
filed a reply to the People’s response, stating he had made a prima facie
showing he is entitled to relief under section 1170.95.
      The trial court found Boror had met his prima facie burden, appointed
counsel to represent Boror, issued an order to show cause, and scheduled an
evidentiary hearing.
      Boror subsequently filed a brief on the merits, refuting the People’s
contentions that sufficient evidence showed he was guilty of murder under
the new requisite elements required for felony murder. The People filed a




brief. In its opinion, Division Three addressed arguments specific to Jones
and Samuel, but ultimately affirmed the judgments as to Boror, Jones, and
Samuel.

                                        6
reply, arguing along the lines of its prior response that the evidence proved
beyond a reasonable doubt that Boror was ineligible for relief.
      On June 26, 2020, the trial court conducted an evidentiary hearing,
where the attorneys for Boror and Jones were both present.6 Boror testified
on his own behalf. He denied carrying a knife, stabbing Darel, or using any
force against either Darel or George, though admitting he testified previously
at a parole hearing that he kicked Darel. Boror also denied telling Martin he
had stabbed a person that night. Boror claimed it was Jones who stabbed
Darel.
      After receiving Boror’s testimony, the trial court stated it had reviewed
the defendants’ section 1170.95 petitions and related pleadings, the People’s
responses, the Court of Appeal’s prior opinion, the trial transcripts, and
relevant case law. The trial court then stated that “the People have the
burden of proof beyond a reasonable doubt,” before turning it over to the
prosecutor and attorneys for Boror and Jones to argue whether the evidence
established each defendant was guilty of felony murder under the new law.
      Following that argument, the trial court announced its decision: “I
think that the evidence in this case shows to the standard required that Mr.
Boror was the actual killer in this case and that would be a theory of liability
that the jury could have returned a verdict on felony murder.” The trial court
found credible Martin’s testimony that Boror admitted to her he had stabbed
a man and that Jones had only hit a man. The trial court said, “There’s no
evidence in the record to show why she would lie about that. She obviously
was very upset. So upset she had to be removed from the stand that she was



      6 At the hearing, the trial court ordered the consolidation of the cases of
Boror (Case No. CT2514821) and Jones (Case No. SCN75808), who also filed
a section 1170.95 petition.

                                        7
implicating her friend. So that’s pretty powerful evidence.” The trial court
also noted Williams’s testimony that she saw Boror stab Darel, though
acknowledging that Williams is Jones’s sister and she was impeached at trial
for not disclosing her identification of the killer earlier. The trial court also
recognized that Walker initially told police that Jones stabbed Darel, but that
Walker later disavowed this claim at trial. Thus, the trial court did not find
sufficient evidence to establish Jones was the actual killer.
      The trial court also found, “Even if the evidence is not sufficient to find
that Mr. Boror was not the actual killer, and I think there is sufficient
evidence, I believe he was a major participant and acted with reckless
indifference.”7 The trial court summarized the facts and holdings of several
cases analyzing whether a defendant is a major participant and acted with
reckless indifference to life within the scope of the special circumstances
statute, including In re Scoggins (2020) 9 Cal.5th 667; People v. Law (2020)
48 Cal.App.5th 811, review granted July 8, 2020, S262490; In re Taylor
(2019) 34 Cal.App.5th 543; In re Loza (2017) 10 Cal.App.5th 38; People v.
Clark (2016) 63 Cal.4th 522; and People v. Banks (2015) 61 Cal.4th 788.
Against this backdrop, the trial court explained its findings: “[I]n terms of
proximity to the event, of course, Mr. Boror is right there. He’s literally right
there according to the most disinterested witness. He’s right next to where
the stabbing occurs either because he’s doing it himself or Paul Jones is doing
it but he’s right next to Paul Jones.” “And, of course, for the duration of the
event for the 20 minutes, he’s in the house, he’s participating in the robbery,
riffling through and ransacking the house and participating in the stomping


      7 The trial court also stated, “Arguably, [Boror’s] a direct aider and
abettor as well to the murder,” but it did not state whether it found Boror
harbored an intent to kill, an element required under section 189, subdivision
(e)(2).

                                         8
and kicking, of . . . Darell Carter right before the incident ended.” “In terms
of . . . the duration of the action, I think it’s pretty compelling here in this
case.”
         The trial court denied Boror’s section 1170.95 petition.
         Boror appeals.
                                   DISCUSSION
         Senate Bill No. 1437 and Section 1170.95
         Senate Bill No. 1437, effective January 1, 2019, was enacted to limit
the application of the felony-murder rule and murder based on the natural
and probable consequences doctrine by modifying the mental state
requirements for murder under those theories. (Stats. 2018, ch. 1015, § 1,
subds. (f), (g).) The Legislature accomplished this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder,
and as now amended, addresses felony murder liability. (Stats. 2018, ch.
1015, §§ 2, 3.) As pertinent here, under new subdivision (e) of section 189,
“[a] participant in the perpetration or attempted perpetration of a felony
listed in subdivision (a) [including robbery and burglary] in which a death
occurs is liable for murder only if one of the following is proven: [¶] (1) The
person was the actual killer[;] [¶] (2) The person was not the actual killer,
but, with the intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the commission of murder
in the first degree[;] [¶] [or] (3) The person was a major participant in the
underlying felony and acted with reckless indifference to human life . . . .”
(§ 189, subd. (e).)
         Senate Bill No. 1437 also added section 1170.95, which outlines a
process through which individuals convicted of felony murder can have their
murder convictions vacated and resentenced if they could not have been



                                          9
convicted of murder because of Senate Bill No. 1437’s changes to the
definition of the crime. (Stats. 2018, ch. 1015, § 4.) The petition must
include, among other things, a declaration by the petitioner that he or she is
eligible for relief under section 1170.95. (§ 1170.95, subd. (b)(1).) If the
petition contains all required information, the trial court “shall issue an order
to show cause.” (§ 1170.95, subd. (c).)
      Once the order to show cause issues, the court must hold a hearing to
determine whether to vacate the murder conviction and to recall the sentence
and resentence the petitioner. (§ 1170.95, subd. (d)(1).) “At the hearing to
determine whether the petitioner is entitled to relief, the burden of proof
shall be on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).) Both
parties “may rely on the record of conviction or offer new or additional
evidence to meet their respective burdens.” (Ibid.) “ ‘ “If the prosecution fails
to sustain its burden of proof, the prior conviction, and any allegations and
enhancements attached to the conviction, shall be vacated and the petitioner
shall be resentenced on the remaining charges.” (Ibid.)
      The Trial Court Applied the Correct Legal Standard
      As quoted, section 1170.95, subdivision (d)(3) states the prosecution at
the evidentiary hearing has the burden to prove, “beyond a reasonable doubt,
that the petitioner is ineligible for resentencing.” Boror’s sole contention on
appeal is that the trial court applied the wrong legal standard under this
subdivision in determining he was ineligible for relief. This raises a question
of statutory interpretation subject to our de novo review. (People v. Alaybue
(2020) 51 Cal.App.5th 207, 214.)
      Section 1170.95, subdivision (d)(3) does not clearly identify the
standard to be applied by the court to determine if the petitioner is ineligible



                                          10
for resentencing. Boror proposes two different standards are possible. The
first is an independent factfinder or trial standard, under which the trial
court determines whether the record of conviction and any new evidence
introduced at the hearing establish beyond a reasonable doubt that the
petitioner could be convicted of murder under amended sections 188 and 189.
      The second possible standard is an approach consistent with the rule in
“alternative theory error” cases where a general verdict might rest on either
of two jury instructions, one legally valid and one legally invalid. Under
these cases, reversal is mandatory unless under Chapman v. California
(1967) 386 U.S. 18, the invalid instruction may be deemed harmless beyond a
reasonable doubt. (See In re Martinez (2017) 3 Cal.5th 1216, 1221; People v.
Chiu (2014) 59 Cal.4th 155, 167, superseded by statute as stated in People v.
Lopez (2019) 38 Cal.App.5th 1087, 1103, review granted Nov. 13, 2019,
S258175; People v. Chun (2009) 45 Cal.4th 1172, 1201; People v. Guiton
(1993) 4 Cal.4th 1116, 1128–1129.)
      Boror urges us to hold section 1170.95, subdivision (d)(3), properly
interpreted, requires the trial court to apply the second standard to
determine ineligibility for resentencing. Thus, Boror argues the trial court
should have required the People to prove beyond a reasonable doubt that the
jury actually found him guilty of first degree murder on a still valid legal
theory, despite being instructed on a theory of culpability that “no longer
exists under state law.”
      We disagree. As Boror acknowledges, his argument in favor of the
harmless error standard was rejected in People v. Rodriguez (2020) 58
Cal.App.5th 227, review granted Mar. 10, 2021, S266652 (Rodriguez).
Rodriguez explained this standard ran contrary to the statutory scheme in
three ways: “First, the harmless error line of cases requires courts to inquire



                                       11
whether ‘there is a basis in the record to find that the verdict was based on a
valid ground.’ [Citation.] That backward looking evaluation is inconsistent
with section 1170.95, subdivisions (a)(3) and (d)(3)’s explicit direction to the
court to determine if the petitioner could now be convicted of murder under
sections 188 and 189 as amended, not whether he or she was, in fact,
convicted of murder under a still-valid theory. Second, subdivision (d)(3)
permits both parties to present new or additional evidence at the hearing
after issuance of the order to show cause. If the superior court’s ineligibility
ruling may be based on evidence not heard by the original trier of fact, the
Legislature cannot have intended the court simply to evaluate the grounds on
which the original verdict was reached. Finally, section 1170.95 is available
to defendants convicted of murder following a plea in lieu of a trial. Given
the limited record in many of those cases, it would be impossible to assess
whether a still-valid ground for a murder conviction existed, let alone to
determine beyond a reasonable doubt that the valid ground was the basis for
the plea. Yet section 1170.95 contemplates the same procedure to determine
ineligibility in plea cases as in cases in which the murder conviction was
reached at trial.” (Rodriguez, supra, 58 Cal.App.5th at pp. 239–240.)
      For the reasons persuasively explained in Rodriguez, we decline to
adopt Boror’s proposed harmless error standard for determining ineligibility
under section 1170.95, subdivision (d)(3).
      Nor are we convinced by Boror’s perfunctory contention that the
application of that standard is required in order to preserve his right to trial
by jury under the Sixth Amendment. The “retroactive relief [petitioners] are
afforded by Senate Bill 1437 is not subject to Sixth Amendment analysis.
Rather, the Legislature’s changes constituted an act of lenity that does not
implicate defendants’ Sixth Amendment rights” to a jury trial. (People v.



                                        12
Anthony (2019) 32 Cal.App.5th 1102, 1156; People v. Lopez, supra, 38
Cal.App.5th at pp. 1114–1115; People v. Lopez (2020) 56 Cal.App.5th 936,
958, review granted Feb. 10, 2021, S265974 (Lopez).)
      The court in Rodriguez held the proper standard of proof at a section
1170.95 subdivision (d)(3) hearing is the first standard set forth above—that
“it is the court’s responsibility to act as independent factfinder and determine
whether the evidence establishes a petitioner would be guilty of murder
under amended sections 188 and 189 and is thus ineligible for resentencing
under section 1170.95, subdivision (d)(3).” (Rodriguez, supra, 58 Cal.App.5th
at pp. 243–244.)
      In so concluding, the Rodriguez court rejected not only the harmless
error standard espoused by Boror, but also a third approach that was adopted
in People v. Duke (2020) 55 Cal.App.5th 113, review granted Jan. 13, 2021,
S265309 (Duke). (See Rodriguez, supra, 58 Cal.App.5th at pp. 240–244.)
Duke held that a trial court must determine whether the prosecution proved “
beyond a reasonable doubt that the defendant could still have been convicted
of murder under the new law—in other words, that a reasonable jury could
find the defendant guilty of murder with the requisite mental state for that
degree of murder. This is essentially identical to the standard of substantial
evidence, in which the reviewing court asks ‘ “whether, on the entire record, a
rational trier of fact could find the defendant guilty beyond a reasonable
doubt.” ’ ” (Duke, supra, 55 Cal.App.5th at p. 123.) Rodriguez considered the
statutory language and legislative history of Senate Bill No. 1437 and, based
on that analysis, expressly disagreed with the view adopted in Duke for at
least three reasons. (See Rodriguez, at pp. 240–244.)
      First, Rodriguez determined that an appellate-type review of the
sufficiency of the evidence ran contrary to the legislative purposes of Senate



                                       13
Bill No. 1437. It explained the legislative goal of section 1170.95—to reform
“aider and abettor liability in homicide cases to more equitably sentence both
past and future offenders in relation to their own actions and subjective
mentes reae”—is “best effectuated by resentencing . . . if the evidence,
whether from the record of conviction alone or with new and additional
evidence introduced at the subdivision (d)(3) hearing, fails to establish
beyond a reasonable doubt [petitioner], in fact, acted during the crime with
the now-required mental state. To deny resentencing simply because a jury
could have found that they may have acted with express malice would
frustrate the legislation’s purpose.” (Rodriguez, supra, 58 Cal.App.5th at pp.
240–241.)
      Second, Rodriguez found further support against Duke in the explicit
reference to the “beyond the reasonable doubt” standard in subdivision (d)(3),
the standard of proof considered by the independent factfinder in a criminal
trial. (Rodriguez, supra, 58 Cal.App.5th at p. 242.) The Rodriguez court
found it unlikely the Legislature would have used the “beyond a reasonable
doubt” language in Senate Bill No. 1437 had it “intended only an appellate-
type review of the sufficiency of the evidence of the petitioner’s guilt on a
still-viable theory, rather than requiring the prosecutor to actually establish
the petitioner’s guilt under the newly amended statutes.” (Rodriguez, at
p. 242.)
      Third, Rodriguez determined the substantial evidence test does not
align with subdivision (d)(3)’s provision authorizing both parties to introduce
new or additional evidence at the hearing. (Rodriguez, supra, 60 Cal.App.5th
at p. 242.) The Rodriguez court observed, “How is the superior court to
evaluate that additional evidence if not as an independent factfinder? It
would be pointless for the court’s role in this situation simply to be deciding



                                       14
whether a jury could credit a new witness’s testimony and thus could
conclude the petitioner had acted with express malice.” (Ibid.)
      Other courts have disagreed with Duke and reached the same
conclusion in Rodriguez, including this court in People v. Duchine (2021) 60
Cal.App.5th 798. (See People v. Duchine, supra, 60 Cal.App.5th at pp. 814–
815 [“[t]he [Duke] interpretation . . . would mean the prosecution’s burden
would be to prove ‘beyond a reasonable doubt’ that ‘substantial evidence’
exists, which by itself borders on incomprehensible”]; People v. Clements
(2021) 60 Cal.App.5th 597, 615, review granted Apr. 28, 2021, S267624
[“because the substantial evidence inquiry strips the standard of proof from
the reviewing court’s analysis, interpreting the statute as directing trial
judges to sit as quasi-appellate courts would effectively read the standard of
proof out of the provision”]; People v. Fortman (2021) 64 Cal.App.5th 217,
226; People v. Harris (2021) 60 Cal.App.5th 939, 952–953, review granted
Apr. 28, 2021, S267802; Lopez, supra, 56 Cal.App.5th at p. 949, review
granted.)
      Our Supreme Court will resolve this split in authority.8 Pending
further guidance from the high court, here, we again follow the growing line
of cases concluding that a trial court at the subdivision (d)(3) hearing must
act as an independent factfinder and determine—based upon the record



      8  In granting review in Duke, supra, 55 Cal.App.5th 113, review
granted Jan. 13, 2021, S265309, the Supreme Court limited the issue to be
briefed and argued to the following: “Can the People meet their burden of
establishing a petitioner’s ineligibility for resentencing under . . . section
1170.95, subdivision (d)(3) by presenting substantial evidence of the
petitioner’s liability for murder under . . . sections 188 and 189 as amended
by Senate Bill No. 1437 . . . , or must the People prove every element of
liability for murder under the amended statutes beyond a reasonable doubt?”


                                       15
and/or additional evidence presented by the parties—whether the People
have proven beyond a reasonable doubt the petitioner is guilty of murder
under the law as of January 1, 2019.
      There is no dispute the trial court employed that standard here. It is
clear the trial court understood the prosecutor had the burden of proof and
had to prove beyond a reasonable doubt Boror was ineligible for resentencing.
The parties argued whether the evidence proved the requisite elements now
required for felony murder, and the trial court discussed and weighed this
evidence. The trial court then expressly found “that the evidence in this case
shows to the standard required that Mr. Boror was the actual killer in this
case.” (§ 189, subd. (e)(1).) And even if Boror was not the actual killer, the
trial court found the evidence established he was a major participant in the
underlying crimes and acted with reckless indifference to human life. (§ 189,
subd. (e)(3).)
      In sum, the trial court applied the correct legal standard to deny Boror
relief under section 1170.95.
                                DISPOSITION
      The order denying Boror’s section 1170.95 petition for resentencing is
affirmed.




                                       16
                                 _________________________
                                 Richman, J.


WE CONCUR:


_________________________
Kline, P. J.


_________________________
Miller, J.




A160582




                            17